Citation Nr: 0628308	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-20 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for hypertensive and 
arteriosclerotic heart disease, currently evaluated as 60 
percent disabling.  

2.  Entitlement to an increased rating for hypertensive 
retinopathy, currently evaluated as 10 percent disabling.  

3.  Entitlement to an initial compensable schedular rating 
for impotence.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

The veteran and his daughter-in-law


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from August 1953 to 
August 1956, and from July 1957 to February 1958.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of November 2002, May 2004, and January 
2005 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  

In June 2003, the veteran testified before RO personnel.  In 
February 2006, the veteran and his daughter-in-law testified 
during a videoconference hearing before the undersigned 
Veterans Law Judge.  Transcripts of both hearings are of 
record.  

As the appeal with respect to the veteran's claim for a 
compensable rating for impotence emanates from the veteran's 
disagreement with the initial noncompensable rating assigned 
following the grant of service connection, the Board has 
characterized the claim as for a higher initial rating, in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

The Board notes that a May 2004 VA Form 9 (Appeal to Board of 
Veterans' Appeals) and June 2004 statement reflect the 
veteran's claim for special monthly compensation under 
38 U.S.C.A. § 1114(k) for his service-connected hypertensive 
retinopathy.  As this claim has not been adjudicated by the 
RO, it is not before the Board; hence, it is referred to the 
RO for appropriate action.  

(The decision below addresses the veteran's claims for higher 
ratings for hypertensive retinopathy and impotence.  
Consideration of the remaining issues on appeal is deferred 
pending completion of the development sought in the remand 
that follows the decision below.)  


FINDINGS OF FACT

1.  The veteran does not exhibit penile deformity.  

2.  The veteran's worst corrected visual acuity has been 
reported as 20/50 in the right eye and 20/100 in the left 
eye; the competent medical evidence relates the veteran's 
loss in visual acuity to his nonservice-connected macular 
degeneration.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable schedular rating 
for impotence have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.115b 
Diagnostic Code 7522 (2006).  

2.  The criteria for a rating greater than 10 percent for 
hypertensive retinopathy are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.75, 
4.83, 4.83a, 4.84, 4.84a, Diagnostic Codes 6078, 6079 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claims for higher 
ratings for impotence and for hypertensive retinopathy has 
been accomplished.  

In this respect, through a May 2002 duty-to-assist letter, 
the RO notified the veteran of the legal criteria governing 
his claim for hypertensive retinopathy and the evidence that 
had been considered in connection with his claim.  After 
each, he was afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has received notice of the 
information and evidence needed to substantiate his claim for 
hypertensive retinopathy, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board is cognizant that a specific duty-to-assist letter 
with regard to the issue of an initial compensable rating for 
impotence has not been provided to the veteran.  However, at 
his February 2006 hearing, the veteran was advised of what he 
needed to substantiate his claim, i.e., evidence of penile 
deformity.  The veteran testified that he had not been 
diagnosed with a penile deformity during any medical 
examination.  None of the medical evidence of record reflects 
a finding of penile deformity.  Thus, the Board finds the 
veteran is on notice of the evidence needed to substantiate 
his claim.  

Otherwise, the Board finds that the May 2002 duty-to-assist 
letter, along with an October 2004 duty-to-assist letter, 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also advised the 
veteran that he could submit evidence in his possession 
pertinent to his claim(s).  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claims, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 
18 Vet. App. at 122.  Consequently, the Board does not find 
that any late notice in this case under the VCAA requires 
remand to the RO.  Nothing about the evidence or any response 
to the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Although the claimant was not provided with the 
provisions pertaining to assignment of effective dates, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Board does not now have such an issue before it.  
Consequently, a remand for additional notification on this 
question is not necessary.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal involving service-connected impotence and hypertensive 
retinopathy.  The RO has obtained identified medical records 
and the veteran has been afforded a number of VA examinations 
pertinent to his claims.  Neither the veteran nor his 
representative has alleged that there are any outstanding 
medical records probative of the veteran's claims that need 
to be obtained.  

In this regard, the record appears to reflect that the 
veteran is receiving disability compensation through the 
Social Security Administration (SSA).  However, any such SSA 
benefits are associated with a psychiatric disability 
(schizophrenia) and not any of the disabilities currently on 
appeal.  Likewise, the Board is aware that the veteran is 
reported as having been treated for his eye disability at the 
VA Medical Center in Cleveland, Ohio (Wade Park).  It appears 
that records associated with identified treatment in April 
and July 2003 are not associated with the claims file.  
However, in this case, reports of April 2004 and May 2005 VA 
examinations reflect review of those records by VA examiners 
prior to their reporting their medical findings and 
conclusions.  In any event, the present level of disability 
(i.e., visual acuity) is of primary concern.  As the evidence 
demonstrates, the veteran's loss in visual acuity is a result 
of his nonservice-connected macular degeneration, and nothing 
about the 2004 or 2005 review of the 2003 records suggests 
otherwise.  Thus, the Board finds further development to 
obtain any missing VA medical records is not warranted.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.  

A. Impotence

The veteran's impotence (erectile dysfunction) is rated 
analogously under 38 C.F.R. § 4.115b, Diagnostic Code 7522 
for deformity of the penis with erectile dysfunction.  A 20 
percent evaluation is the only rating assignable under this 
diagnostic code.  

As noted above, the veteran is in receipt of a noncompensable 
evaluation for impotence.  In every instance where the 
schedule does not provide a noncompensable evaluation for a 
diagnostic code, a noncompensable evaluation will be assigned 
when the requirements for a compensable evaluation are not 
met.  See 38 C.F.R. § 4.31 (2006).

As the rating criteria reflect, to warrant a compensable 
rating, i.e., 20 percent, the veteran must have penile 
deformity.  Since the initial grant of service connection, 
the medical evidence of record does not reflect any clinical 
finding of penile deformity.  Furthermore, the Board does not 
find that the clinical evidence demonstrates removal of half 
or more of the penis (diagnostic code 7520) or removal of the 
glans penis (diagnostic code 7521).  Consequently, the Board 
must conclude that the veteran's erectile dysfunction is 
properly evaluated as a noncompensable disability under the 
schedular criteria.  

The Board notes that the veteran has argued that a human 
organ which does not function properly should be classified 
as a deformity.  The Board does not agree.  In this case, the 
veteran is in receipt of special monthly compensation for 
loss of use of a creative organ (erectile dysfunction) under 
38 U.S.C.A. § 1114(k) (West 2002) (see also 38 C.F.R. § 
3.350(a) (2006)).  Although the word "deformity" is not 
defined in VA regulations, it is generally considered "a 
bodily malformation" or "gross ugliness or distortion."  
Webster's II New College Dictionary 297 (2001).  (The 
Webster's citation is provided purely for definitional 
purposes to aid in the Board's discussion.  Use in this 
manner does not conflict with the holding in Thurber v. 
Brown, 5 Vet. App. 119 (1993).  See Traut v. Brown, 6 Vet. 
App. 495, 497-98 (1994); Kirwin v. Brown, 8 Vet. App. 148, 
153 (1995).  As such, it would not appear that the terms 
"dysfunction" and "deformity" are synonymous.)  Indeed the 
provisions of Diagnostic Code 7522 contemplate that a 20 
percent rating will not be assigned without a deformity that 
is accompanied by loss of erectile power.  Loss of erectile 
power alone does not suffice for the award of the compensable 
schedular rating.  (As noted above, special monthly 
compensation has been awarded by the RO for loss of use of a 
creative organ.)

B. Hypertensive Retinopathy

The veteran's service-connected hypertensive retinopathy is 
currently rated as 10 percent disabling under 38 C.F.R. § 
4.84a, Diagnostic Code 6079.  The Board notes initially that 
best distant vision obtainable after best correction by 
glasses will be the basis of a rating (except in cases of 
keratoconus in which contact lenses are medically required).  
See 38 C.F.R. § 4.75.  

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.  The percentage evaluation 
will be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a.  For example, a 20 percent 
disability rating is warranted for impairment of central 
visual acuity in the following situations: (1) when vision in 
one eye is correctable to 20/70 and vision in the other eye 
is correctable to 20/50; (2) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/40.  See 38 C.F.R. § 4.84a, Diagnostic 
Codes 6077, 6078.  

A review of the evidence does not reflect that the veteran 
has met the criteria for a rating higher than the currently 
assigned 10 percent for his hypertensive retinopathy.  In 
reviewing the evidence of record, the Board notes that during 
the appeal period, the veteran's worst corrected visual 
acuity has been 20/50 in the right eye and 20/100 of the left 
eye.  As noted above, this would warrant a 20 percent rating, 
and no higher, under the rating schedule.  However, as per 
reports of VA examinations in October 2003, April 2004, and 
May 2005, such decrease in the veteran's visual acuity has 
been associated with macular degeneration and not the 
service-connected hypertensive retinopathy.  

In this regard, the Board is mindful of the May 2002 medical 
report from Hernando Zegarra, M.D., of Retina Associates of 
Cleveland.  In that report, Dr. Zegarra noted that the 
veteran's corrected vision was 20/20 in the right eye and 
20/40 in the left eye.  Dr. Zegarra reported that the veteran 
suffered from both hypertensive retinopathy and mild macular 
degeneration and that changes in the veteran's eyes were 
mainly due to hypertension (it is assumed that the reported 
changes include visual acuity).  In this case, the Board 
notes that Dr. Zegarra did not give the reasoning behind his 
opinion nor is there otherwise any other medical finding that 
supports his impression that any loss in the veteran's visual 
acuity is related to hypertension.  

The Board has considered the veteran's report, as noted in 
his May 2004 VA Form 9, of pain in the back of his eyes with 
itching and burning, as well as flashing vision.  The veteran 
also reported that he was told by a doctor at the Cleveland 
VAMC (Wade Park) that he had a "blood disorder" in the back 
of his eyes.  In this case, the veteran's hypertensive 
retinopathy has been described as mild per reports of VA 
examination in April 2004 and May 2005.  None of the above-
reported symptoms have been clinically associated with 
hypertensive retinopathy.  As the veteran's loss in visual 
acuity has been related to his nonservice-connected macular 
degeneration, any reports of pain, itching, burning, or 
flashing that may be related to the veteran's hypertensive 
retinopathy are compensated for in the current 10 percent 
rating.  

Accordingly, an increased rating for hypertensive retinopathy 
is not warranted.

C. Extraschedular 

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
impotence or hypertensive retinopathy is so exceptional or 
unusual as to warrant the assignment of a higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2006) 
(discussed in the September 2005 supplemental statement of 
the case).  There simply is no evidence of marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) or frequent hospitalization, or 
evidence that the veteran's impotence or hypertensive 
retinopathy otherwise renders impractical the application of 
the regular schedular standards.  Therefore, the criteria for 
invoking the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that the 
noncompensable and 10-percent evaluations currently assigned 
for impotence and hypertensive retinopathy, respectively, are 
proper, and that the criteria for higher evaluations have not 
been met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.115b, 
Diagnostic Code 7522 and 38 C.F.R. § 4.84a, Diagnostic Codes 
6078, 6079.  




ORDER

Entitlement to an initial compensable rating for impotence is 
denied.  

Entitlement to a rating higher than 10 percent for 
hypertensive retinopathy is denied.  

REMAND

As noted above, in November 2000, the VCAA was signed into 
law.  The VCAA and its implementing regulations include, upon 
the submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  

Here, the record does not include any correspondence from the 
RO specifically addressing the VCAA notice and duty-to-assist 
provisions as they pertain to the claim for a rating higher 
than 60 percent for hypertensive and arteriosclerotic heart 
disease (heart disability) on appeal.  Thus, the Board finds 
action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003); Pelegrini, 18 Vet. App. at 112; see also Dingess and 
Hartman, 19 Vet. App. at 473 (VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a claim; those five elements include (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
award).  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103; Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After 
providing the required notice, the RO should attempt to 
obtain any pertinent outstanding evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. 
§ 3.159.  See also Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio, 16 Vet. App. at 187.  The action 
identified herein is consistent with the duties imposed by 
the VCAA.  However, identification of the specific action 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  

Additionally, with respect to the veteran's claim for a TDIU, 
the record does not reflect any medical opinion as to whether 
the veteran's service-connected disabilities combine to 
render him unemployable.  In this regard, the veteran is in 
receipt of a 60 percent rating for hypertensive and 
arteriosclerotic heart disease; 10 percent for hypertensive 
retinopathy; as well as noncompensable ratings for impotence, 
residuals of hydrocelectomy, residuals of fracture of the 
left third (middle) finger, and scarring of the second, 
third, and fourth fingers.  The Board notes that a June 2005 
VA cardiology outpatient treatment note reflects the veteran 
as having undergone coronary-artery bypass surgery twice and 
also stenting procedures.  The veteran can walk up to one 
block with shortness of breath.  The claims file also 
indicates that the veteran is unable to exercise on a 
treadmill.  

Under these circumstances, the Board finds that that a well-
reasoned, well-supported medical opinion from a cardiologist, 
addressing the question of whether the veteran's service-
connected disabilities combine to render him unemployable is 
needed to fairly resolve the claim for a TDIU on appeal.  See 
38 U.S.C.A. § 5103A(d); see also Friscia v. Brown, 7 Vet. 
App. 294 (1994) (the Board has a duty to supplement the 
record by obtaining an examination which includes an opinion 
on what effect the appellant's service-connected disability 
has on his ability to work).  Such opinion should be based, 
in part, upon consideration of the veteran's documented 
history and assertions, to include that medical evidence 
associated with the record.  

Under these circumstances, the RO should arrange for the 
veteran to undergo an examination from a cardiologist at an 
appropriate VA medical facility.  The Board emphasizes to the 
veteran that failure to report to the scheduled examination, 
without good cause, will result in a denial of the claim.  
See 38 C.F.R. § 3.655(b) (2005).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the remaining claims on 
appeal.  

Accordingly, these matters are REMANDED for the following 
action:

1.  The RO should review the claims file 
and ensure that all notification (in 
particular, correspondence specifically 
addressing the VCAA notice and duty-to-
assist provisions) and development 
procedures per the statutory provisions 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 are met.  The notice elements as set 
forth in Dingess, supra, should be 
specifically addressed for the issue 
regarding a rating higher than 60 percent 
for hypertensive and arteriosclerotic 
heart disease.  

2.  The RO should also send to the 
veteran and his representative a letter 
requesting that the veteran provide 
sufficient information, and if necessary, 
signed authorization to enable the RO to 
obtain any additional evidence not 
currently of record that pertains to the 
veteran's claim for a TDIU.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession 
with respect to the claim (not previously 
submitted), and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  After associating with the claims 
file all available records and/or 
responses received, the RO should 
schedule the veteran for a VA examination 
by a cardiologist.  The examiner should 
review the veteran's claims file, to 
include a copy of this remand, and the 
veteran should undergo any and all 
studies and tests that are deemed 
necessary by the examiner, to include an 
exercise stress test and/or 
echocardiogram (if the veteran is unable 
to perform an exercise stress test, the 
examiner should give an estimation of the 
level activity in METs with examples).  
Otherwise, all clinical findings should 
be reported in detail.  

Additionally, the examiner should elicit 
from the veteran and record for clinical 
purposes a full work and educational 
history.  Following the above-requested 
clinical evaluation of the veteran and 
review of the claims file, the examiner 
should offer an opinion as to whether it 
is at least as likely as not  (i.e., 
there is at least a 50 percent 
probability) that the veteran's service-
connected hypertensive and 
arteriosclerotic heart disease (plus the 
veteran's other service-connected 
disabilities, as noted above) combine to 
preclude substantially gainful employment 
that is consistent with the veteran's 
education and occupational experience.  

All examination results, along with the 
complete rationale for the opinion 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claims remaining 
on appeal in light of all pertinent 
evidence and legal authority.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


